


Exhibit 10.37

 

Director Stock Option Agreement

 

This Director Stock Option Agreement, dated as of                              ,
          , between Hertz Global Holdings, Inc., a Delaware corporation, and the
Director whose name appears on the signature page hereof, is being entered into
pursuant to the Hertz Global Holdings, Inc. Omnibus Incentive Plan.  The meaning
of capitalized terms used in this Agreement may be found in Section 6.

 

The Company and the Director hereby agree as follows:

 


SECTION 1.                                           GRANT OF OPTIONS


 


(A)                 CONFIRMATION OF GRANT.  THE COMPANY HEREBY EVIDENCES AND
CONFIRMS, EFFECTIVE AS OF THE DATE HEREOF, ITS GRANT TO THE DIRECTOR OF OPTIONS
TO PURCHASE THE NUMBER OF SHARES OF COMMON STOCK SPECIFIED ON THE SIGNATURE
PAGE HEREOF.  THE OPTIONS ARE NOT INTENDED TO BE INCENTIVE STOCK OPTIONS UNDER
THE CODE.  THIS AGREEMENT IS ENTERED INTO PURSUANT TO, AND THE TERMS OF THE
OPTIONS ARE SUBJECT TO, THE TERMS OF THE PLAN.  IF THERE IS ANY INCONSISTENCY
BETWEEN THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL
GOVERN.


 


(B)                                                  OPTION PRICE.  EACH SHARE
COVERED BY AN OPTION SHALL HAVE THE OPTION PRICE SPECIFIED ON THE SIGNATURE
PAGE HEREOF.  THE OPTION PRICE PER SHARE OF COMMON STOCK IS EQUAL TO THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK.


 


SECTION 2.                                           VESTING AND EXERCISABILITY


 


(A)                                                VESTING.  THE OPTIONS SHALL
BE FULLY VESTED AS OF THE GRANT DATE.


 


(B)                                               EXERCISE.  THE OPTIONS MAY BE
EXERCISED AT ANY TIME AND FROM TIME TO TIME PRIOR TO THE DATE THE OPTIONS
TERMINATE PURSUANT TO SECTION 3.  THE OPTIONS MAY ONLY BE EXERCISED WITH RESPECT
TO WHOLE SHARES OF COMMON STOCK AND MUST BE EXERCISED IN ACCORDANCE WITH
SECTION 4.

 

--------------------------------------------------------------------------------



 


SECTION 3.                                           TERMINATION OF OPTIONS. 
UNLESS EARLIER TERMINATED PURSUANT TO SECTION 5, THE OPTIONS SHALL TERMINATE ON
THE TENTH ANNIVERSARY OF THE GRANT DATE (THE “NORMAL TERMINATION DATE”), IF NOT
EXERCISED PRIOR TO SUCH DATE.


 


SECTION 4.                                           MANNER OF EXERCISE


 


(A)                                                GENERAL.  SUBJECT TO SUCH
REASONABLE ADMINISTRATIVE REGULATIONS AS THE COMMITTEE MAY ADOPT FROM TIME TO
TIME, THE DIRECTOR MAY EXERCISE THE OPTIONS BY GIVING AT LEAST 10 BUSINESS DAYS
PRIOR WRITTEN NOTICE TO THE SECRETARY OF THE COMPANY SPECIFYING THE PROPOSED
DATE ON WHICH THE DIRECTOR DESIRES TO EXERCISE A VESTED OPTION (THE “EXERCISE
DATE”), THE NUMBER OF WHOLE SHARES WITH RESPECT TO WHICH THE OPTIONS ARE BEING
EXERCISED (THE “EXERCISE SHARES”) AND THE AGGREGATE OPTION PRICE FOR SUCH
EXERCISE SHARES (THE “EXERCISE PRICE”).  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, (I) ON OR BEFORE THE EXERCISE DATE THE DIRECTOR SHALL DELIVER TO THE
COMPANY FULL PAYMENT FOR THE EXERCISE SHARES IN UNITED STATES DOLLARS IN CASH,
OR CASH EQUIVALENTS SATISFACTORY TO THE COMPANY, IN AN AMOUNT EQUAL TO THE
EXERCISE PRICE PLUS (IF APPLICABLE) ANY REQUIRED WITHHOLDING TAXES OR OTHER
SIMILAR TAXES, CHARGES OR FEES AND (II) THE COMPANY SHALL REGISTER THE ISSUANCE
OF THE EXERCISE SHARES ON ITS RECORDS (OR DIRECT SUCH ISSUANCE TO BE REGISTERED
BY THE COMPANY’S TRANSFER AGENT).  IN LIEU OF DELIVERING CASH, THE DIRECTOR MAY
TENDER SHARES OF COMMON STOCK THAT HAVE BEEN OWNED BY THE DIRECTOR FOR ANY
MINIMUM PERIOD NECESSARY TO AVOID ANY ADVERSE ACCOUNTING TREATMENT, HAVING AN
AGGREGATE FAIR MARKET VALUE ON THE EXERCISE DATE EQUAL TO THE EXERCISE PRICE OR
MAY DELIVER A COMBINATION OF CASH AND SUCH SHARES OF COMMON STOCK HAVING AN
AGGREGATE FAIR MARKET VALUE EQUAL TO THE DIFFERENCE BETWEEN THE EXERCISE PRICE
AND THE AMOUNT OF SUCH CASH AS PAYMENT OF THE EXERCISE PRICE, SUBJECT TO SUCH
RULES AND REGULATIONS AS MAY BE ADOPTED BY THE COMMITTEE TO PROVIDE FOR THE
COMPLIANCE OF SUCH PAYMENT PROCEDURE WITH APPLICABLE LAW, INCLUDING
SECTION 16(B) OF THE EXCHANGE ACT. IF APPLICABLE, THE DIRECTOR MAY PAY THE
EXERCISE PRICE AND ANY APPLICABLE WITHHOLDINGS THROUGH ANY OTHER PROCEDURES
ADOPTED BY THE COMMITTEE, INCLUDING (IF APPLICABLE) BROKER-ASSISTED CASHLESS
EXERCISE PROCEDURES.  THE COMPANY MAY REQUIRE THE DIRECTOR TO FURNISH OR EXECUTE
SUCH OTHER DOCUMENTS AS THE COMPANY SHALL REASONABLY DEEM NECESSARY (I) TO
EVIDENCE SUCH EXERCISE OR (II) TO COMPLY WITH OR SATISFY THE REQUIREMENTS OF THE
SECURITIES ACT, APPLICABLE STATE OR NON-U.S. SECURITIES LAWS OR ANY OTHER LAW.

 

2

--------------------------------------------------------------------------------



 


SECTION 5.                                           CHANGE IN CONTROL


 


(A)                                                IN GENERAL.  IN THE EVENT OF
A CHANGE IN CONTROL, THE COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO THE
CHANGE IN CONTROL) MAY DETERMINE THAT ALL THEN-OUTSTANDING OPTIONS SHALL BE
CANCELED IN EXCHANGE FOR A PAYMENT HAVING A VALUE EQUAL TO THE EXCESS, IF ANY,
OF (I) THE PRODUCT OF THE CHANGE IN CONTROL PRICE MULTIPLIED BY THE AGGREGATE
NUMBER OF SHARES COVERED BY ALL SUCH OPTIONS IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL OVER (II) THE AGGREGATE OPTION PRICE FOR ALL SUCH SHARES, TO BE PAID AS
SOON AS REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS FOLLOWING THE
CHANGE IN CONTROL.


 


(B)                                               CANCELLATION.  NOTWITHSTANDING
SECTION 5(A), THE COMMITTEE MAY, IN ITS DISCRETION, TERMINATE ANY OUTSTANDING
OPTIONS IF (I) THE COMPANY PROVIDES HOLDERS OF SUCH OPTIONS WITH REASONABLE
ADVANCE NOTICE TO EXERCISE THEIR OUTSTANDING AND UNEXERCISED OPTIONS OR (II) THE
COMMITTEE REASONABLY DETERMINES THAT THE CHANGE IN CONTROL PRICE IS EQUAL OR
LESS THAN THE OPTION PRICE FOR SUCH OPTIONS.


 


SECTION 6.                                           CERTAIN DEFINITIONS.  AS
USED IN THIS AGREEMENT, CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN HAVE THE
RESPECTIVE MEANING GIVEN IN THE PLAN, AND THE FOLLOWING ADDITIONAL TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 

“Agreement” means this Director Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

“Company” means Hertz Global Holdings, Inc., provided that for purposes of
determining the status of Director’s position on the Board of the “Company,”
such term shall include the Company and its Subsidiaries.

 

“Director” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 7, following such person’s death “Director” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Director” shall be deemed to include such person’s legal representative.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations thereunder that are in effect
at the time, and any reference to a particular section thereof shall include a
reference to the corresponding section, if any, of such successor statute, and
the rules and regulations.

 

3

--------------------------------------------------------------------------------


 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Fair Market Value” means, as of any date of determination, and notwithstanding
the definition contained in the Plan, the mid-point between the high and the low
trading prices for such date per Share on the New York Stock Exchange (or on
such other recognized market or quotation system on which the trading prices of
Common Stock are traded or quoted at the relevant time).  In the event that
there are no Common Stock transactions reported on such exchange or system on
such date, Fair Market Value shall mean the closing price of a Share on the
immediately preceding day on which Common Stock transactions were so reported.

 

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Director.

 

“Normal Termination Date” has the meaning given in Section 3.

 

“Option” means the right granted to the Director hereunder to purchase one share
of Common Stock for a purchase price equal to the Option Price subject to the
terms of this Agreement and the Plan.

 

“Option Price” means, with respect to each share of Common Stock covered by an
Option, the purchase price specified in Section 1(b) for which the Director may
purchase such share of Common Stock upon exercise of an Option, which shall
equal the mid-point between the high and the low trading prices per share on the
New York Stock Exchange on the Grant Date.

 

“Plan” means the Hertz Global Holdings, Inc. Omnibus Incentive Plan.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations thereunder.

 


SECTION 7.                                           CAPITAL ADJUSTMENTS. 
SUBJECT TO THE TERMS OF THE PLAN, IN THE EVENT OF ANY ADJUSTMENT EVENT AFFECTING
THE COMMON STOCK, THE COMMITTEE SHALL MAKE AN EQUITABLE AND PROPORTIONATE
ANTI-DILUTION ADJUSTMENT TO OFFSET ANY

 

4

--------------------------------------------------------------------------------



 


RESULTANT CHANGE IN THE PRE-SHARE PRICE OF THE COMMON STOCK AND PRESERVE THE
INTRINSIC VALUE OF OPTIONS AND ANY OTHER AWARDS GRANTED UNDER THE PLAN.  SUCH
MANDATORY ADJUSTMENT MAY INCLUDE A CHANGE IN ANY OR ALL OF (A) THE NUMBER AND
KIND OF SHARES OF COMMON STOCK WHICH THEREAFTER MAY BE AWARDED OR OPTIONED AND
SOLD UNDER THE PLAN (INCLUDING, BUT NOT LIMITED TO, ADJUSTING ANY LIMITS ON THE
NUMBER AND TYPES OF AWARDS THAT MAY BE MADE UNDER THE PLAN), (B) THE NUMBER AND
KIND OF SHARES OF COMMON STOCK SUBJECT TO OUTSTANDING AWARDS, AND (C) THE GRANT,
EXERCISE OR CONVERSION PRICE WITH RESPECT TO ANY AWARD.  IN ADDITION, THE
COMMITTEE MAY MAKE PROVISIONS FOR A CASH PAYMENT TO A PARTICIPANT OR A PERSON
WHO HAS AN OUTSTANDING AWARD.  THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO
ANY AWARD SHALL BE ROUNDED TO THE NEAREST WHOLE NUMBER.  ANY SUCH ADJUSTMENT
SHALL BE CONSISTENT WITH SECTIONS 424, 409A AND 162(M) OF THE CODE TO THE EXTENT
THE AWARDS SUBJECT TO ADJUSTMENT ARE SUBJECT TO SUCH SECTIONS OF THE CODE.


 


SECTION 8.                                           MISCELLANEOUS.


 


(A)                                                WITHHOLDING.  THE COMPANY OR
ONE OF ITS SUBSIDIARIES MAY REQUIRE THE DIRECTOR TO REMIT TO THE COMPANY AN
AMOUNT IN CASH SUFFICIENT TO SATISFY ANY APPLICABLE U.S. FEDERAL, STATE AND
LOCAL AND NON-U.S. TAX WITHHOLDING OR OTHER SIMILAR CHARGES OR FEES THAT MAY
ARISE IN CONNECTION WITH THE GRANT, VESTING, EXERCISE OR PURCHASE OF THE
OPTIONS.


 


(B)                                               AUTHORIZATION TO SHARE
PERSONAL DATA.  THE DIRECTOR AUTHORIZES ANY AFFILIATE OF THE COMPANY TO WHICH
THE DIRECTOR SERVES ON THE BOARD OR THAT OTHERWISE HAS OR LAWFULLY OBTAINS
PERSONAL DATA RELATING TO THE DIRECTOR TO DIVULGE OR TRANSFER SUCH PERSONAL DATA
TO THE COMPANY OR TO A THIRD PARTY, IN EACH CASE IN ANY JURISDICTION, IF AND TO
THE EXTENT APPROPRIATE IN CONNECTION WITH THIS AGREEMENT OR THE ADMINISTRATION
OF THE PLAN.


 


(C)                                                NO RIGHTS AS STOCKHOLDER; NO
VOTING RIGHTS.  THE DIRECTOR SHALL HAVE NO RIGHTS AS A STOCKHOLDER OF THE
COMPANY WITH RESPECT TO ANY SHARES OF COMMON STOCK COVERED BY THE OPTIONS UNTIL
THE EXERCISE OF THE OPTIONS AND DELIVERY OF THE SHARES.  NO ADJUSTMENT SHALL BE
MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE
DELIVERY OF THE SHARES.


 


(D)                                               NO RIGHT TO CONTINUED SERVICES
ON THE BOARD. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CONFER ON THE
DIRECTOR ANY RIGHT TO CONTINUE PROVIDING SERVICES AS A DIRECTOR OF THE COMPANY
OR ANY SUBSIDIARY, OR TO INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE

 

5

--------------------------------------------------------------------------------



 


COMPANY OR ANY SUBSIDIARY TO TERMINATE THE DIRECTOR’S SERVICES ON THE BOARD OF
THE COMPANY OR ANY SUBSIDIARY AT ANY TIME.


 


(E)                                                NON-TRANSFERABILITY OF
OPTIONS.  THE OPTIONS MAY BE EXERCISED ONLY BY THE DIRECTOR.  THE OPTIONS ARE
NOT ASSIGNABLE OR TRANSFERABLE, IN WHOLE OR IN PART, AND THEY MAY NOT, DIRECTLY
OR INDIRECTLY, BE OFFERED, TRANSFERRED, SOLD, PLEDGED, ASSIGNED, ALIENATED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR ENCUMBERED (INCLUDING, BUT NOT LIMITED
TO, BY GIFT, OPERATION OF LAW OR OTHERWISE) OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION TO THE ESTATE OF THE DIRECTOR UPON THE DIRECTOR’S DEATH
OR WITH THE COMPANY’S CONSENT.


 


(F)                                                  NOTICES.  ALL NOTICES AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN IF DELIVERED
PERSONALLY OR SENT BY CERTIFIED OR EXPRESS MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, OR BY ANY RECOGNIZED INTERNATIONAL EQUIVALENT OF SUCH DELIVERY,
TO THE COMPANY OR THE DIRECTOR, AS THE CASE MAY BE, AT THE FOLLOWING ADDRESSES
OR TO SUCH OTHER ADDRESS AS THE COMPANY OR THE DIRECTOR, AS THE CASE MAY BE,
SHALL SPECIFY BY NOTICE TO THE OTHER:


 


(I)                        IF TO THE COMPANY, TO IT AT:


 

Hertz Global Holdings, Inc.
c/o The Hertz Corporation

225 Brae Boulevard

Park Ridge, New Jersey  07656

Attention: General Counsel

 

Fax: (201) 594-3122

 


(II)                     IF TO THE DIRECTOR, TO THE DIRECTOR AT HIS OR HER MOST
RECENT ADDRESS AS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY; AND


 


ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
DATE OF DELIVERY IF DELIVERED PERSONALLY OR ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF.


 


(G)                                               BINDING EFFECT; BENEFITS. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO
THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THIS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO

 

6

--------------------------------------------------------------------------------



 


GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN
RESPECT OF ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


 


(H)                                             WAIVER; AMENDMENT.


 


(I)                        WAIVER.  ANY PARTY HERETO OR BENEFICIARY HEREOF MAY
BY WRITTEN NOTICE TO THE OTHER PARTIES (A) EXTEND THE TIME FOR THE PERFORMANCE
OF ANY OF THE OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES UNDER THIS
AGREEMENT, (B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR COVENANTS OF THE
OTHER PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR MODIFY PERFORMANCE OF
ANY OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT.  EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY OR
BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY OR BENEFICIARY
TAKING SUCH ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS CONTAINED HEREIN.  THE WAIVER BY ANY PARTY HERETO OR BENEFICIARY
HEREOF OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A
PARTY OR BENEFICIARY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER
OR SHALL BE DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE
THE SAME AT ANY SUBSEQUENT TIME OR TIMES HEREUNDER.


 


(II)                    AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED
OR SUPPLEMENTED ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE
DIRECTOR AND THE COMPANY.


 


(I)                 ASSIGNABILITY.  NEITHER THIS AGREEMENT NOR ANY RIGHT,
REMEDY, OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE
ASSIGNABLE BY THE COMPANY OR THE DIRECTOR WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY.


 


(J)                                                 APPLICABLE LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE REGARDLESS OF THE APPLICATION OF RULES OF CONFLICT OF LAW THAT
WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.

 

7

--------------------------------------------------------------------------------



 


(K)                                                SECTION AND OTHER HEADINGS,
ETC.  THE SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.


 


(L)                                                  COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the date first above written.

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DIRECTOR:

 

 

 

«Name»

 

 

 

 

 

By:

 

 

 

 

 

 

Address of the Director:

 

 

 

«Address»

 

Total Number of shares
of Common Stock
for the Purchase of
Which Options have
been Granted

 

Option Price

 

Shares

 

 

 

 

9

--------------------------------------------------------------------------------
